Affirmed and Memorandum Opinion filed March 30, 2021.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-20-00287-CR

                       KENNETH JOHNSON, Appellant

                                         V.
                       THE STATE OF TEXAS, Appellee

                 On Appeal from the Criminal District Court 2
                           Tarrant County, Texas
                      Trial Court Cause No. 1620739R

                          MEMORANDUM OPINION

      Appellant Kenneth Johnson challenges his convictions for aggravated sexual
assault of a child and two counts of indecency with a child. See Tex. Penal Code
Ann. § 22.021(a)(B) & 21.11(a)(1). In a single issue appellant asserts the trial court
erred in failing to sustain defense counsel’s objection to a misstatement of the
record.1 We affirm.

                                       BACKGROUND

         Appellant does not challenge the factual or legal sufficiency of the evidence.
Therefore, we recite only those facts necessary for our analysis.

         Appellant was indicted for aggravated sexual assault and indecency with his
girlfriend’s daughter. The complainant testified that appellant engaged in
inappropriate sexual contact with her at a time when the complainant was under 14
years old. The complainant made an outcry to her mother who told the complainant
not to tell anyone else. The complainant also called her father and told him about
appellant’s actions. The complainant subsequently moved out of her mother’s house
and lived with her father.

         The complainant’s mother testified about the outcry. On cross-examination,
the mother testified that she believed that appellant touched the complainant in an
inappropriate place, but she did not believe the touching was intentional. After
several other witnesses testified corroborating the complainant’s outcry, the jury
found appellant guilty of aggravated sexual assault of a child and indecency with a
child.

         At the punishment phase of trial, appellant presented the complainant’s
maternal aunt, Debra Murray Jackson, as a character witness. On cross-examination
by the State, Jackson testified as follows:

         Q. Debra, my name is Marcus Hanna. I’m a prosecutor, and I’ve got
         some questions for you. Okay? Do you mind answering them?

1
  This appeal was transferred from the Second Court of Appeals pursuant to a docket equalization
order issued by the Texas Supreme Court. We apply the precedent of that court to the extent
required by Texas Rule of Appellate Procedure 41.3.


                                               2
         A. I don’t have a choice.
         Q. Okay. I just didn’t know. Would it surprise you to know that [the
         complainant’s mother] believes her daughter?
         [Defense Counsel]: Your Honor, I’m going to object to this. [The
         complainant’s mother] did not say she believed her daughter.
         THE COURT: The jury will recall that. Let’s just move on.
         Q. (By Mr. Hanna) Would it surprise you to know that [the
         complainant’s mother] believes her daughter?
         A. She’s never told me that. So, yes, it would surprise me.

         Appellant made no further objection to the testimony whether the
complainant’s mother believed her daughter. In a single issue on appeal appellant
asserts that the trial court’s failure to sustain his counsel’s objection to the
misstatement of evidence was harmful error because it placed appellant in a false
light.

                                       ANALYSIS

         Preservation of error is a systemic requirement on appeal. To preserve error
for appellate review, the record must show that the complaint was made to the trial
court by a timely objection, the trial court ruled on the objection, and the issue on
appeal must correspond to the objection made at trial. Tex. R. App. P. 33.1(a);
Wilson v. State, 71 S.W.3d 346, 349 (Tex. Crim. App. 2002). A reviewing court
should not address the merits of an issue that has not been preserved for appeal. Ford
v. State, 305 S.W.3d 530, 532 (Tex. Crim. App. 2009).

         Defense counsel must obtain an adverse ruling upon objections to preserve
error. Nastu v. State, 589 S.W.2d 434 (Tex. Crim. App. 1979). A reminder that the
“jury will recall the evidence” is not an adverse ruling. Mayberry v. State, 532
S.W.2d 80 (Tex. Crim. App. 1976). By failing to obtain an adverse ruling from the
trial court on the allegedly objectionable testimony, appellant did not preserve error.

                                            3
See Leopard v. State, 634 S.W.2d 799, 802 (Tex. App.—Fort Worth 1982, no pet.).

      Appellant argues in his brief that the prosecutor’s alleged misstatement was
an abuse of discretion. Appellant further argues that the prosecutor’s attempt to
“elicit this type of testimony from the witness is inadmissible.” As an appellate court,
we do not review whether the prosecutor abused his or her discretion or elicited
inadmissible testimony. Our review is limited to whether the trial court abused its
discretion or erred in admitting inadmissible evidence. Texas Rule of Appellate
Procedure 33.1 clearly states that, in order to preserve error, the record must show
that the trial court either “ruled on the request, objection, or motion either expressly
or implicitly or refused to rule on the request, objection, or motion, and the
complaining party objected to the refusal.” See also Dixon v. State, 595 S.W.3d 216,
224 n.22 (Tex. Crim. App. 2020) (to preserve error defendant must obtain a ruling
from the trial court or object to the trial court’s failure to rule). Because appellant
failed to obtain a ruling or object to the failure to rule, we cannot determine whether
the trial court abused its discretion. Because Appellant did not preserve error for
review we overrule appellant’s sole issue on appeal.

                                    CONCLUSION

      Having overruled appellant’s sole issue, we affirm the trial court’s judgment.




                                        /s/       Jerry Zimmerer
                                                  Justice



Panel consists of Justices Wise, Zimmerer, and Poissant.
Do Not Publish — Tex. R. App. P. 47.2(b).


                                              4